Exhibit 10.38 AMENDMENT OF LEASE THIS AMENDMENT OF LEASE (this " Amendment "), made as of the 27th day of March, 2017, by and between ESRT EMPIRE STATE BUILDING, L.L.C., a Delaware limited liability company, having an office c/o ESRT MANAGEMENT, L.L.C., 111 West 33rd Street, New York, New York 10120 (" Landlord "), and HELIOS AND MATHESON ANALYTICS INC., f/k/a/ Helios and Matheson Information Technology Inc. a Delaware corporation, having an office at 350 Fifth Avenue, New York, New York 10120 (" Tenant "). W I T N E S S E T H : WHEREAS, by Agreement of Lease, dated as of January 10, 2012 (which Lease, as modified by that certain Commencement Date Agreement, dated as of January 19, 2012, is hereinafter referred to as the “ Lease ”), between Landlord and Tenant, Landlord did demise and let unto Tenant and Tenant did hire and take from Landlord, a portion of the rentable area located on the seventy-fifth (75th ) floor (Suite 7520) , of the building known as the Empire State Building and by the street address of 350 Fifth Avenue, New York, New York 10118 (the " Building "), as more particularly described therein (the " Premises "); WHEREAS, the term of the Lease is scheduled to expire on April 30, 2017; and WHEREAS, Landlord and Tenant desire to extend the term of the Lease and to otherwise modify the Lease as set forth herein. NOW, THEREFORE, in consideration of the mutual covenants contained herein and for other good and valuable consideration, the mutual receipt and legal sufficiency of which are hereby acknowledged, the parties hereto, for themselves, their legal representatives, successors and assigns, hereby agree as follows: 1.
